DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This corrected notice of allowance serves to note that the IDS filed on 11 March 2022 was considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 March 2022 were considered by the examiner.

Claim Status
Claims 1-8 and 11-17 are pending.
Claims 1-8 and 11-17 are allowable.

Allowable Subject Matter
Claims 1-8 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present invention is Oderkerken (US 3,652,236, cited previously, Oderkerken), as evidenced by Morse (US 4,269,859, cited previously). 
Oderkerken teaches an integrally formed product (see Figure 1, elements 2 and 3); comprising a metal, which is referred to as a base layer (Figure 1 – element 2; Col. 2, Lines 29-37; Col. 5, Lines 38-44; Claim 1) and a fiber of biological origin dispersed therein, which is referred to as organic fibers (Figure 1 – element 3; Col. 1, Lines 34-47; Claim 2; Examples I-VII). Regarding the content of the fibers within the metal matrix Oderkerken does not explicitly teach a mass content. The examiner notes however, that applicants specify adding 0.01-30% vol. cellulose fibers into the plating mixture, and that this results in the claimed mass range (see Paragraphs [0062], [0082] and Table 7 of the Specification). Moreover, the examiner notes that Oderkerken teaches that the cellulose fibers are Solka-Floc cellulose grade BW-200, and present in an amount of 50 g/L (see Example 1 footnote at Col. 2, Lines 39-58), and also present in an amount of 150 g/L (see Example IV). The examiner submits that these amounts would correspond to 10-11% vol., for 50 g/L, and 30-33% vol., for 150 g/L, in the plating bath, as evidenced by Morse, which teaches a density of the cellulose used by Oderkerken is 2.1±0.1 mL/g for grade BW-200 Solka-Floc (see Table I; Col. 4, Lines 40-60). Furthermore, Oderkerken teaches plating bath temperature of 50-90°C and a current density of 1-10 A/dm2 (see Examples I-IX), which are substantially identical to the plating conditions of the instant application (Tables 1-6). As such, the examiner submits that since Oderkerken teaches substantially identically processing conditions, and adding cellulose in an amount that falls within and/or overlaps/abuts the instant range, it would be reasonably expected that the product of Oderkerken would necessarily inherently possess a mass of cellulose that would either anticipate or render obvious In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01) and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Oderkerken, however does not teach that the product comprises copper or tin as the metal nor that a terminal for electrical contact comprises the product above product.
Regarding the metal being copper or tin, Oderkerken specifically teaches that the metal layer comprises nickel, and presents multiple examples to that effect (see Examples I-VII). The examiner further notes that the invention of Oderkerken is drawn mainly to a microporous chromium coating (Col. 1, Lines 5-7), and that the focus related to the nickel layer is to provide a smooth, surface on which the microporous chromium layer is deposited (Col. 1, lines 30-40). Moreover the examiner notes that underlying microporous chromium coating, the conventional methodology is to dispose a bright nickel layer with non-metallic particles, as evidenced by Nickel Institute (“Nickel Plating Handbook”, Nickel Institute), which teaches this as the most common practice (see Page 28, Figure 10c; Page 29, First Paragraph). Therefore, the examiner submits that the substitution of copper or tin in place of nickel would not be an obvious modification to one of ordinary skill in the art, because doing so is not conventional in the art. Additionally, the examiner notes that it is well-known that corrosion in chromium coatings takes place in the underlayer, i.e., nickel layer, because chromium is more electrochemically than nickel (see Nickel Institute, Page 27, Paragraph 1). The examiner submits copper and tin are less 
Regarding a terminal for electrical contact comprising the product, Oderkerken is drawn to a product comprising a microporous chromium coating (Col. 1, Lines 5-7), with a nickel underlayer, on an iron substrate (see Examples I-VII). There is no teaching nor suggestion in Oderkerken or the prior art that such a material would be desirable for use in a terminal for electrical contact. Specifically, the examiner notes that microporous chromium, nor chromium, is conventional as plating for electronic connector pins and/or contacts, as evidenced Bead Electronics (“Plating for Electronic Connector Pins and Contacts”). Accordingly, the examiner submits it would not be obvious to an ordinarily skilled artisan to use the product of Oderkerken as a part of a terminal for electrical contact, and it is not evident that such a terminal would be effective in achieving its purpose. 
Therefore, the examiner submits that the aforementioned limitation distinguishes over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN D SCHNEIBLE/Examiner, Art Unit 1784      

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784